DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022 has been entered.
 Response to Amendment
The amendments filed with the written response received on September 7, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 20, and 22 have been amended; and claims 6 and 17-19 are canceled. Accordingly, claims 1-5, 7-16, and 20-22 are pending in this application, with an action on the merits to follow regarding claims 1-5, 7-16, and 20-22.
Because of the applicant's amendment, the following in the office action filed March 7, 2022, are hereby withdrawn:
Objections to the claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flap for covering the aperture (claim 21; Examiner notes “22” does not appear in the figures) and the fastener for closing the flap (claim 22; Examiner notes “28” appears to be the second half coordinating with the first half of snap fastener 20, see 35 USC 112(a) rejection below for further explanation) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “26” (Fig. 8).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 22 recites, “further comprising a fastener, manipulable by the wearer, for closing the flap over the aperture” which has not been provided for in the specification.  See 35 USC 112(a) rejection below for further explanation.
The disclosure is objected to because of the following informalities: Applicant has amended para. 0017 and has added the text “22” without underlining it (note “22” was removed in the amendment to the specification filed April 8, 2021) thereby making the amendment unclear.  Examiner respectfully suggests deleting/striking out all the text of para. 0017 and then adding and underlining the necessary text back in.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 recites, “further comprising a fastener, manipulable by the wearer, for closing the flap over the aperture”.  In the specification originally filed January 10/2019, para. 0017 recites, “FIG. 8 is an enlarged perspective view of a portion of the sleepwear pants 10' of FIG. 7. The pillow receptacle 16 and/or first leg portion 12 of sleepwear pants 10' may include a button and button hole, snap fastener 20, hook-and-loop fastener, or other appropriate fastener that is manipulable by the wearer for securing the opening 18 in a closed position to secure a pillow within the pillow receptacle 16. The first leg portion 12 may also include a flap 22 or other structure for covering the opening 18.”  This limitation discloses that the opening may have a fastener 20 for closing the opening 18 and a flap can be used to cover the opening, however, there is no disclosure that there is a fastener for closing the flap and the flap is not shown in the drawings and therefore this limitation fails to meet the requirement for written description.  Applicant argues (Remarks, p. 9, 2nd full para) “that that a person of skill in the art would understand that FIG. 8 depicts an embodiment in which one half of a fastener 20 is disposed on a body of the padding sleeve, and the other half of the fastener 28 is provided on sleeve 22.”  Examiner respectfully disagrees as it is extremely unclear as to what Fig. 8 is representing since there appears to be more layers of material than accounted for by the leg, the pillow sleeve, and a flap, and appears to show two mating halves of the same fastener on the same structure and therefore Fig. 8 is best understood by its description in para. 0017 as recited above where the opening may have a fastener 20 for closing the opening 18 and a flap can be used to cover the opening.  While it can be seen and understood by one having ordinary skill that there is a fastener such as a snap closing the opening, it can not be definitively determined that there is a fastener is for closing the flap over the aperture. As such, Applicant has disclosure for a fastener for closing the opening/aperture, and a flap for closing the opening/aperture, but not a fastener for closing the flap over the aperture.  Examiner respectfully notes that this rejection could be resolved by reciting “further comprising a fastener, manipulable by the wearer, for closing 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 (and claims 2-5, 7-16, and 21-22 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 20 are indefinite as each recites, “wherein a lower longitudinal end of the padding sleeve….”  As each claim previously recites, “a padding sleeve comprising a first end, a second end, and a longitudinal length extending from the first end to the second end”, it is unclear if “a lower longitudinal end” is referring to one of the first and second ends or if the padding sleeve has a third end.  For purposes of examination, Examiner has interpreted the claim such that the second end and the lower longitudinal end are the referring to the same end.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 9-11, 14-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Mubayadh (US 2012/0041488), in view of Kadel (US D571078), and in view of North (US 2014/0041123).
Regarding claim 1, Al Mubayadh discloses a clothing apparatus (400) comprising: a leg sleeve (first leg 300 of pants 404) into which a wearer may insert the wearer's leg (see para. 0035), the leg sleeve comprising an outer surface (outer facing surface of 300, facing away from the user’s leg when worn); a padded implement (102/208); a padding sleeve (402) comprising a first end, a second end, and a longitudinal length extending from the first end to the second end (see annotated Fig. 4) and an aperture (opening created with fastener(s) 408 is unfastened) at the first end (as can be seen in annotated Fig. 4), the padding sleeve sewn to a surface of a medial portion of the leg sleeve (inside leg portion as can be seen in Fig. 4, sewn as disclosed in para. 0033), configured to secure the padded implement within the padding sleeve (102/208, see para. 0033-0035), wherein the padding sleeve extends longitudinally from the wearer's thigh to the wearer's calf when the leg sleeve is worn by the wearer (as can be seen in Fig. 4, where such a sleeve would extend thigh to calf on at least one user; further, it is noted that the padding sleeve will fit differently sized legs in different manners and an intended relative position of the insert to the wearer's leg anatomy is functional and not patentably significant); wherein the padded implement may be inserted into and removed from the padding sleeve through the aperture in a direction parallel to a direction in which the wearer inserts the wearer’s leg into the sleeve (see para. 0035 and Fig. 4 where 408 extends over the top edge and therefore the padding can be inserted parallel to the user’s leg); wherein the padded implement (102/208) is configured to be removably secured within the padding sleeve (via 408, see para. 0035) and extends from the wearer's thigh to the wearer's calf when the leg sleeve is placed on the wearer's leg (as can be seen in Fig. 4, where such a pad filling the sleeve would extend thigh to calf on at least one user; further, it is noted that the pad will fit differently sized legs in different manners and an intended relative position of the insert to the wearer's leg anatomy is functional and not patentably significant; further see para 0031 where the padding can be in various length for various users).
Al Mubayadh discloses wherein the padding sleeve may have varying lengths (see para. 0031, lines 11-13 and 16-18, para. 0035, lines 49-51, para. 0036, lines 20-21, para, 0038, lines 34-35, and para. 0039, lines 8-10), but does not expressly disclose wherein a lower longitudinal end of the padding sleeve is longitudinally higher than a lower longitudinal end of the leg sleeve when both the padding sleeve and leg sleeve are laid flat, and the padding sleeve defining an enclosed circumference along the longitudinal length, the padding sleeve being sewn to the leg sleeve as to pivot with respect to the sleeve leg.  
Kadel teaches pillow pants wherein wherein a lower longitudinal end of the padding sleeve is longitudinally higher than a lower longitudinal end of the leg sleeve when both the padding sleeve and leg sleeve are laid flat (as can be seen in Figs. 1-2, the padding sleeve terminates before the bottom end of the pants).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to terminate the padding sleeve before the end of the pant leg of Al Mubayadh in light of the teaches of both Al Mubayadh and Kadel in order to provide the padding in a position most comfortable for at least one end user wearing the pants and as such a configuration would at least have been obvious to try as there is only a finite number of identified, predictable solutions (the padding sleeve being longer than the pant leg, the padding sleeve being the same length as the pant leg, and the padding sleeve being shorter than the pant leg), with a reasonable expectation of success (as spacing between the legs during sleep would occur).  See MPEP 2143 E.
The modified apparatus of Al Mubayadh does not expressly disclose the padding sleeve defining an enclosed circumference along the longitudinal length, the padding sleeve being sewn to the leg sleeve as to pivot with respect to the sleeve leg.  
North teaches padded implements attached to clothing for sleeping wherein the padding sleeve (covering 56 that is the sleeve of pillow 53, see para. 0050) defining a sealed circumference along the longitudinal length (as can be seen throughout the figures, it can be understood that the sleeve in which the pillow is inserted is closed around the pillow along the length of the sleeve), the padding sleeve being sewn to the garment (54, see para. 0047 wherein attachment 58 can be a single sewn line between 54 and 56) as to pivot with respect to the garment (as disclosed in para. 0047-0048).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the sleeve with a circumference extending entirely around the padded implement and sew the padding sleeve to the leg sleeve of Al Mubayadh with a single sewn line as taught by North so that “the pillow can displace either to the right or left side, depending upon which side the individual selects as a sleeping side” while previous art is attached at multiple sides “thereby restraining and limiting their rotational movement” (para. 0048 of North).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the apparatus, there would be a reasonable expectation for the structure of the apparatus to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 7, the modified apparatus of Al Mubayadh discloses further comprising a fastener (408 disclosed as a zipper or other fastener in para. 0035), manipulable by the wearer, for closing the aperture (see para. 0035 and as at least a zipper is known to be openable and closable by a user).
Regarding claim 9, the modified apparatus of Al Mubayadh discloses wherein the leg sleeve (300) is a first leg sleeve (see Fig. 4), the clothing apparatus further comprising a second leg sleeve (second leg 300 of pants 404, see leg 300 without a padding sleeve in Fig. 4) and a seat portion (portion connected the legs 300 as can be seen in Fig. 4 and understood from para. 0035), wherein the first and second leg sleeves are affixed to and continuous with the seat portion (as can be understood from Fig. 4 and para. 0035 where each leg is part of a pair of pants).
Regarding claim 10, the modified apparatus of Al Mubayadh discloses wherein the second leg sleeve (second leg 300 of pants 404, see leg 300 without a padding sleeve in Fig. 4) does not have a padding sleeve (as can be seen in Fig. 4).
Regarding claim 11, the modified apparatus of Al Mubayadh discloses wherein the padded implement (208) comprises two parallel padded portions (left and right halves of 208 as seen in Fig. 2) separated by a seam (seam created at 210, as can be seen in Fig. 2 which can be seen as separating the padding into 2 parallel portions; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), wherein the seam is parallel to a direction in which the inserts the wearer's leg into the leg sleeve when the padded implement is disposed in the padding sleeve (as can be deduced from Figs. 2 and 4 where when inserted into 402, the seam of the padding extends lengthwise in the same direction a user is capable of inserting their leg in the pants).
Regarding claim 14, the modified apparatus of Al Mubayadh discloses wherein the padded implement (102/208) comprises padding (disclosed in para. 0031), the padding comprising memory foam (as disclosed in para. 0031) in a fabric shell (102, see para. 00031).
Regarding claim 15, the modified apparatus of Al Mubayadh discloses all the limitations of claim 1, but does not expressly disclose wherein the padded implement comprises an inflatable fabric shell.
	North teaches pillows for maintaining sleeping positions wherein the padded implement (140) comprises an inflatable fabric shell (see para. 0052 where 140 is made of a fabric and can be inflated).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the padded implement of Al Mubayadh inflatable as taught by North for the purpose of providing a soft cushion but still having enough resiliency to deter a user from moving while sleeping (see paras. 0052-0053 of North) and to adjust the amount of cushioning depending on how much air would be inside.
Regarding claim 20, Al Mubayadh discloses a clothing apparatus (400) comprising: a leg sleeve (first leg 300 of pants 404) into which a wearer may insert the wearer's leg (see para. 0035), the leg sleeve comprising an outer surface (outer facing surface of 300, facing away from the user’s leg when worn); a padded implement (102/208); a padding sleeve (402) comprising a first end, a second end, and a longitudinal length extending from the first end to the second end (see annotated Fig. 4) and an aperture (opening created with fastener(s) 408 is unfastened) at the first end (as can be seen in annotated Fig. 4), the padding sleeve affixed to a surface of a medial portion of the leg sleeve (inside leg portion as can be seen in Fig. 4, affixed via sewing as disclosed in para. 0033), configured to secure the padded implement within the padding sleeve (102/208, see para. 0033-0035), wherein the padding sleeve extends longitudinally from the wearer's thigh to the wearer's calf when the leg sleeve is worn by the wearer (as can be seen in Fig. 4, where such a sleeve would extend thigh to calf on at least one user; further, it is noted that the padding sleeve will fit differently sized legs in different manners and an intended relative position of the insert to the wearer's leg anatomy is functional and not patentably significant); wherein the padded implement may be inserted into and removed from the padding sleeve through the aperture in a direction parallel to a direction in which the wearer inserts the wearer’s leg into the sleeve (see para. 0035 and Fig. 4 where 408 extends over the top edge and therefore the padding can be inserted parallel to the user’s leg); wherein the padded implement (102/208) is configured to be removably secured within the padding sleeve (via 408, see para. 0035) and extends from the wearer's thigh to the wearer's calf when the leg sleeve is placed on the wearer's leg (as can be seen in Fig. 4, where such a pad filling the sleeve would extend thigh to calf on at least one user; further, it is noted that the pad will fit differently sized legs in different manners and an intended relative position of the insert to the wearer's leg anatomy is functional and not patentably significant; further see para 0031 where the padding can be in various length for various users).
Al Mubayadh discloses wherein the padding sleeve may have varying lengths (see para. 0031, lines 11-13 and 16-18, para. 0035, lines 49-51, para. 0036, lines 20-21, para, 0038, lines 34-35, and para. 0039, lines 8-10), but does not expressly disclose wherein a lower longitudinal end of the padding sleeve is longitudinally higher than a lower longitudinal end of the leg sleeve when both the padding sleeve and leg sleeve are laid flat, and the padding sleeve defining an enclosed circumference along the longitudinal length, the padding sleeve being sewn to the leg sleeve as to pivot with respect to the sleeve leg.  
Kadel teaches pillow pants wherein a lower longitudinal end of the padding sleeve is longitudinally higher than a lower longitudinal end of the leg sleeve when both the padding sleeve and leg sleeve are laid flat (as can be seen in Figs. 1-2, the padding sleeve terminates before the bottom end of the pants).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to terminate the padding sleeve before the end of the pant leg of Al Mubayadh in light of the teaches of both Al Mubayadh and Kadel in order to provide the padding in a position most comfortable for at least one end user wearing the pants and as such a configuration would at least have been obvious to try as there is only a finite number of identified, predictable solutions (the padding sleeve being longer than the pant leg, the padding sleeve being the same length as the pant leg, and the padding sleeve being shorter than the pant leg), with a reasonable expectation of success (as spacing between the legs during sleep would occur).  See MPEP 2143 E.
The modified apparatus of Al Mubayadh does not expressly disclose the padding sleeve defining an enclosed circumference along the longitudinal length, the padding sleeve being sewn to the leg sleeve as to pivot with respect to the sleeve leg.  
North teaches padded implements attached to clothing for sleeping wherein the padding sleeve (covering 56 that is the sleeve of pillow 53, see para. 0050) defining a sealed circumference along its length (as can be seen throughout the figures, it can be understood that the sleeve in which the pillow is inserted is closed around the pillow along the length of the sleeve), the padding sleeve being affixed to the garment (54, see para. 0047 wherein attachment 58 can be a single sewn line between 54 and 56) as to pivot with respect to the garment (as disclosed in para. 0047-0048).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the sleeve with a circumference extending entirely around the padded implement and sew the padding sleeve to the leg sleeve of Al Mubayadh with a single sewn line as taught by North so that “the pillow can displace either to the right or left side, depending upon which side the individual selects as a sleeping side” while previous art is attached at multiple sides “thereby restraining and limiting their rotational movement” (para. 0048 of North).

Claims 2-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Al Mubayadh, Kadel, and North as applied to claim 1 above, and further in view of Seip (US 6145508).
Regarding claim 2, the modified apparatus of Al Mubayadh discloses all the limitations of claim 1 above, but does not expressly disclose wherein the padded implement has a length of between twelve inches and thirty inches.
Seip teaches comfort pillows for leg positioning during sleep wherein the padded implement (combination of 32/10) has a length of between twelve inches and thirty inches (16 inches, see col. 3, lines 49-51).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the padded implement of Al Mubayadh between twelve inches and thirty inches as taught by Seip in order to maximize the length of the padding implement for the specific user as Seip teaches the padding implement “may be formed in various sizes to fit various users” (see col. 3, lines 36-37 of Seip) and “it should be understood that other suitable dimensions may be utilized as appropriate to fit the particular needs of the individual user (col. 4, lines 6-8 of Seip).
Regarding claim 3, the modified apparatus of Al Mubayadh discloses all the limitations of claim 1 above, but does not expressly disclose wherein the padded implement has a length of between fifteen inches and twenty-seven inches.
Seip teaches comfort pillows for leg positioning during sleep wherein the padded implement (combination of 32/10) has a length of between fifteen inches and twenty-seven inches (16 inches, see col. 3, lines 49-51).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the padded implement of Al Mubayadh between fifteen inches and twenty-seven inches as taught by Seip in order to maximize the length of the padding implement for the specific user as Seip teaches the padding implement “may be formed in various sizes to fit various users” (see col. 3, lines 36-37 of Seip) and “it should be understood that other suitable dimensions may be utilized as appropriate to fit the particular needs of the individual user (col. 4, lines 6-8 of Seip).
Regarding claim 4, the modified apparatus of Al Mubayadh discloses all the limitations of claim 1 above, but does not expressly disclose wherein the padded implement has a length of between eighteen inches and twenty-five inches.
Seip teaches comfort pillows for leg positioning during sleep wherein the padded implement (combination of 32/10) has a length of between eighteen inches and twenty-five inches (18 inches, see col. 3, lines 62-63).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the padded implement of Al Mubayadh between eighteen inches and twenty-five inches as taught by Seip in order to maximize the length of the padding implement for the specific user as Seip teaches the padding implement “may be formed in various sizes to fit various users” (see col. 3, lines 36-37 of Seip) and “it should be understood that other suitable dimensions may be utilized as appropriate to fit the particular needs of the individual user (col. 4, lines 6-8 of Seip).
Regarding claim 5, the modified apparatus of Al Mubayadh discloses all the limitations of claim 1 above, but does not expressly disclose wherein the padded implement has a length of between twenty inches and twenty-three inches.
Seip teaches comfort pillows for leg positioning during sleep wherein the padded implement (combination of 32/10) has a length of between twenty inches and twenty-three inches (21 inches, see col. 4, lines 5-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the padded implement of Al Mubayadh between twenty inches and twenty-three inches as taught by Seip in order to maximize the length of the padding implement for the specific user as Seip teaches the padding implement “may be formed in various sizes to fit various users” (see col. 3, lines 36-37 of Seip) and “it should be understood that other suitable dimensions may be utilized as appropriate to fit the particular needs of the individual user (col. 4, lines 6-8 of Seip).
	Regarding claim 12, the modified apparatus of Al Mubayadh discloses all the limitations of claim 1, but does not expressly disclose wherein the padding sleeve has a width of between three and five inches.
	Seip teaches comfort pillows for leg positioning during sleep wherein the padding sleeve (32) has a width of between three and five inches (see col. 3, lines 49-51).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the padding sleeve width of Al Mubayadh between three and five inches as taught by Seip in order to maximize the width of the padding implement for the specific user as Seip teaches the padding implement “may be formed in various sizes to fit various users” (see col. 3, lines 36-37 of Seip) and “it should be understood that other suitable dimensions may be utilized as appropriate to fit the particular needs of the individual user (col. 4, lines 6-8 of Seip).
Regarding claim 13, the modified apparatus of Al Mubayadh discloses all the limitations of claim 1, but does not expressly disclose wherein the padding sleeve has a depth of between three and five inches.
Seip teaches comfort pillows for leg positioning during sleep wherein the padding sleeve (32) has a depth of between three and five inches (see col. 4, lines 23-24).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the padding sleeve depth of Al Mubayadh between three and five inches as taught by Seip in order to maximize the width of the padding implement for the specific user as Seip teaches the padding implement “may be formed in various sizes to fit various users” (see col. 3, lines 36-37 of Seip) and “it should be understood that other suitable dimensions may be utilized as appropriate to fit the particular needs of the individual user (col. 4, lines 6-8 of Seip).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Al Mubayadh, Kadel, and North as applied to claim 1 above, and further in view of Troutner (US 2016/0235134).
Regarding claim 8, the modified apparatus of Al Mubayadh discloses wherein the aperture (created by unzipping zipper 408) is a first aperture, but does not expressly disclose wherein the padding sleeve further defines a second aperture, opposite the first aperture.
	Troutner teaches a pair of therapeutic cushioning pants with a padding sleeve wherein the padding sleeve further defines a second aperture (bottom opening formed by releasing fastener 1014A, see Figs. 10A), opposite the first aperture (upper opening formed by releasing upper fastener 1014A, see Fig. 10A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a bottom opening opposite the first opening in the padding sleeve of Al Mubayadh as taught by Troutner so that the padded implement may be easily and readily attached and removed (see para. 0044 of Troutner).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Al Mubayadh, Kadel, and North as applied to claim 1 above, and further in view of Webb (US 2012/0284901).
Regarding claim 16, the modified apparatus of Al Mubayadh discloses all the limitations of claim 1, but does not expressly disclose wherein the leg sleeve comprises cotton, polyester, nylon, microfiber, or elastane.
Webb teaches sleep pants with sleep alignment features wherein the leg receptacle (14 or 16) comprises cotton, polyester, nylon, microfiber, or elastane (cotton, see para. 0025).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the leg receptacle of Al Mubayadh of cotton as taught by Webb in order to use a material that is soft for comfort and yet durable for long term wear.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. 

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Al Mubayadh, Kadel, and North as applied to claim 1 above, and further in view of Holland (US 9498006).
Regarding claim 21, the modified apparatus of Al Mubayadh discloses all the limitations of claim 1 above, but does not expressly disclose further comprising a flap for covering the aperture.
Holland teaches pants with an attached padding sleeve (24) and padded implement (18) within the sleeve further comprising a flap (20, note the flap has hook and loop 20 for securing it to the sleeve) for covering the aperture (opening of 24 where 18 is inserted as can be seen in Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have substituted closure means of a zipper of the modified apparatus of Al Mubayadh with the closure means of a flap with hook and loop, as taught by Holland, as a simple substitution of one well known closure means for another in order to yield the predictable result of closing the aperture, such that the padded implement is secured within the sleeve.
Regarding claim 22, the modified apparatus of Al Mubayadh discloses further comprising a fastener (22 of Holland), manipulable by the wearer (as a wearer is capable of opening and closing the flap via detaching and attaching the hook and loop), for closing the flap over the aperture (as disclosed in col. 2, line 65-col. 3, line 2 of Holland).

    PNG
    media_image1.png
    932
    667
    media_image1.png
    Greyscale

Annotated Fig. 4 (Al Mubayadh)


Response to Arguments
Applicant’s arguments, filed September 7, 2022, with respect to the 35 USC 103 rejections of claims 1-5, 7-15, and 20-22 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Examiner notes the response to Applicant’s arguments regarding the 35 USC 112(a) rejection of claim 22 can found within the 35 USC 112(a) rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732